318 F.2d 272
Edward G. ROBINSON, Appellant,v.UNITED STATES of America, Appellee.
No. 17455.
United States Court of Appeals District of Columbia Circuit.
Argued March 19, 1963.
Decided April 4, 1963.

Mrs. Kitty Blair Frank, Washington, D. C. (appointed by this court), for appellant.
Mr. William C. Pryor, Asst. U. S. Atty., with whom Messrs. David C. Acheson, U. S. Atty., Frank Q. Nebeker, Asst. U. S. Atty., and Arthur J. McLaughlin, Asst. U. S. Atty., at the time the brief was filed, were on the brief, for appellee.
Before PRETTYMAN, Senior Circuit Judge, and FAHY and BASTIAN, Circuit Judges.
PER CURIAM.


1
Appellant was convicted of having committed robbery in violation of 22 D.C. Code § 2901. Before trial he was committed to St. Elizabeth's Hospital for mental examination. After 87 days of observation and examination there the Superintendent advised the Clerk of the District Court that no mental disease or defect was found during the period of examination or on or about the time of the offense. He also advised that appellant was mentally competent to understand the nature of the proceedings against him and to consult properly with counsel in his defense.


2
It is now suggested that there was error in the conclusional character of the report of the Superintendent; but the report in no way affected the fairness of the trial, for no question was raised at the trial as to the defendant's mental condition.


3
Another contention on the appeal is that there was indication, supported by affidavits, that one of the witnesses who identified the defendant as the robber had defective eyesight, and the court should have granted counsel's motion under Fed.R.Crim.P. 28 that the court obtain the assistance of an expert to examine the witness and possibly to testify. Such a request was made on the day of trial, first at the time the case came on for assignment in the District Court, when it was denied by the judge making the assignments without prejudice to the matter being called to the attention of the trial judge. Later the same morning the matter was called to the attention of the trial judge, when the case was otherwise ready for actual trial. While oral argument was not allowed, the request was made clear to the trial judge. Since it appears the matter of the witness' vision was adequately explored on cross-examination and there was other strong identifying testimony, the discretion exercised by the trial judge in denying the motion does not constitute prejudicial error.


4
None of the contentions ably advanced by counsel appointed by this court warrants disturbance of the verdict of the jury and the judgment entered thereupon.


5
Affirmed.